Bloodwoetii, J.
1. The discretion of the court was not abused when the motion to continue was overruled.
2. The defendant’s conviction was not dependent entirely upon circumstantial evidence. The trial judge did not err, in the absence of a proper written request, in omitting to charge on circumstantial evidence.
3. There is no merit in either of the other two special grounds of the motion for a new trial.
4. There was ample evidence to support the verdict, and the motion for a now trial was properly overruled.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.